ITEMID: 001-93119
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF BUBLYK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Renate Jaeger;Stanislav Shevchuk;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1972 and lives in Munich, Germany.
5. In 1996 the applicant entered into an agreement with a private company, Skorpion, under which the latter was obliged to construct an apartment in a block house. Following insolvency proceedings instituted against this company, the applicant entered into a debt transfer agreement (“the agreement”) with a private company, KGD, (“the company”), under which the latter accepted responsibility for the obligations of the Skorpion company.
6. On 17 June 1999 the applicant instituted proceedings against the company in the Ivano-Frankivsk Court. She requested the court to declare a part of the agreement null and void and sought a ruling to oblige the company to fulfil the remainder of the agreement.
7. On 6 September 1999 the Ivano-Frankivsk City Court (“the City Court”) allowed the applicant’s claim.
8. On 16 November 1999 the Ivano-Frankivsk Regional Court quashed this decision and remitted the case for fresh consideration.
9. On 3 February 2000 the company lodged a counterclaim seeking termination of the agreement on the ground that the applicant had failed to comply with the agreement.
10. On 6 December 2001 the City Court rejected the applicant’s claim and allowed the counterclaim.
11. On 13 March 2002 the Ivano-Frankivsk Regional Court of Appeal (“the Court of Appeal”) upheld this judgment.
12. On 11 March 2004 the Supreme Court, following a cassation appeal by the applicant, quashed the decisions of the lower courts and remitted the case to the first-instance court for fresh consideration.
13. In the course of the proceedings, the applicant modified her claims on several occasions. Finally she amended her claims on 22 August 2005. She claimed property rights over the apartment in the house constructed by the company which was occupied by Mr and Mrs K and sought their removal. She also challenged the title documents on this apartment which had been issued to Mr and Mrs K.
14. On 8 August 2005 the City Court, following a request by the applicant, attached Mr and Mrs K.’s apartment. On 3 November 2005 the Court of Appeal upheld this ruling.
15. On 6 March 2006 the company withdrew its counterclaim.
16. On 7 March 2006 the City Court found against the applicant.
17. On 12 July 2006 the Court of Appeal upheld this judgment.
18. On 15 September 2006 the Supreme Court dismissed the applicant’s cassation appeal as unsubstantiated.
19. The applicant tried to appeal against the decisions given in her case under extraordinary proceedings. However her efforts were to no avail.
20. According to the records provided by the Government, in the course of the proceedings, of forty-five listed hearings, four hearings were adjourned due to the company’s representative’s failure to appear and six due to his requests for adjournment. The domestic courts took no steps to ensure his presence in court. Three hearings were adjourned because the judge sitting in the case was involved in other proceedings. Two hearings were adjourned at the applicant’s request and five because the applicant’s representative or lawyer failed to appear or at their request.
VIOLATED_ARTICLES: 6
